999 F.2d 542
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John L. CORRIGAN, Plaintiff-Appellant,v.Peter K. STEERE;  George Shields, Defendants-Appellees.
No. 92-36957.
United States Court of Appeals, Ninth Circuit.
Submitted July 6, 1993.*Decided July 13, 1993.

Before TANG, POOLE and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
John L. Corrigan appeals pro se the district court's order dismissing his civil rights complaint pursuant to 28 U.S.C. § 1915(d) and striking as moot his motion for a preliminary injunction.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review for abuse of discretion.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).   We affirm.


3
Corrigan filed a civil rights complaint pursuant to 42 U.S.C. § 1983, seeking review and reversal of decisions of the Washington state trial and appellate courts.   He sought injunctive relief alleging that the state courts were denying him "due process of law."   The district court dismissed the complaint prior to issuance of process on the ground that it lacked jurisdiction to review state court decisions.   It dismissed as moot Corrigan's request for injunctive relief.


4
Corrigan contends the district court erred by dismissing his complaint pursuant to section 1915(d).   This contention lacks merit.   Corrigan also appeals the district court's denial of his motion for injunctive relief.   The district court's denial of Corrigan's request for a preliminary injunction has merged into the district court's dismissal of Corrigan's complaint.   See SEC v. Mount Vernon Memorial Park, 664 F.2d 1358, 1361 & n. 2 (9th Cir.), cert. denied, 456 U.S. 961 (1982).   Thus, we dismiss Corrigan's injunctive appeal.


5
Dismissal of an in forma pauperis complaint under 28 U.S.C. § 1915(d) is proper only if the action is frivolous.   Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989).   A complaint is frivolous if it "lacks an arguable basis either in law or in fact."   Neitzke v. Williams, 490 U.S. 319, 325 (1989).  "The United States District Court, as a court of original jurisdiction, has no authority to review the final determinations of a state court in judicial proceedings."   Worldwide Church of God v. McNair, 805 F.2d 888, 890 (9th Cir.1986).


6
Here, Corrigan's complaint requested the district court to review and reverse decisions of the state trial and appellate courts.   The district court has no jurisdiction to hear such an appeal.   See Worldwide Church of God, 805 F.2d at 890.   Accordingly, the district court did not abuse its discretion by dismissing Corrigan's complaint pursuant to section 1915(d).   See Denton, 112 S.Ct. at 1734.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3